


Exhibit 10.1

Private & Confidential

Dated 7 February 2008

 

 

 

CHAUCER HOLDINGS PLC

(1)

 

and

 

 

QUANTA CAPITAL HOLDINGS LTD

(2)

 

and

 

 

QUANTA 4000 HOLDING COMPANY LTD

(3)

 

AGREEMENT

for the sale and purchase of the entire

issued share capital of Quanta 4000

Limited and of 6,000,000 C ordinary

shares of one pence each in the capital

of Pembroke JV Limited

 

 

[img1.gif]


 

 

--------------------------------------------------------------------------------






Contents

 

Clause

 

Page

1

Definitions and interpretation

 

1

2

Agreement to sell the Sale Shares

 

5

3

Consideration

 

6

4

Completion

 

6

5

Conditions during escrow period

 

9

6

The Warranties

 

9

7

Dealing with and voting on the Sale Shares

 

11

8

Entire Agreement

 

11

9

Announcements and confidentiality

 

12

10

Post Completion Undertakings

 

13

11

Waivers and releases

 

14

12

Tax overpayment

 

14

13

Miscellaneous

 

15

14

Invalidity

 

15

15

Notices

 

15

16

Assignment

 

16

17

Governing Law and Submission to Jurisdiction

 

16

Schedule 1 Information about the Company

 

17

Schedule 2 The Warranties

 

18

Schedule 3 Seller protection provisions

 

24

Schedule 4 Agreed Intercompany Debt

 

27

Agreed form documents

Accounts

Quanta FAL Release Document

Replacement FAL Deeds

 

 

Lovells

 

--------------------------------------------------------------------------------






THIS AGREEMENT is dated 7 FEBRUARY 2008 and is made BETWEEN:

(1)

CHAUCER HOLDINGS PLC (company registration number 2847982) whose registered
office is at Plantation Place, 30 Fenchurch Street, London EC3M 3AD (the
“Buyer”);

(2)

QUANTA CAPITAL HOLDINGS LTD a company registered in Bermuda whose registered
office is at Clarendon House, 2 Church Street, PO Box 666, Hamilton, Bermuda
(the “Seller”); and

(3)

QUANTA 4000 HOLDING COMPANY LTD a company registered in Bermuda whose registered
office is at Clarendon House, 2 Church Street, PO Box 666, Hamilton, Bermuda
(“Quanta 4000 Holdings”).

NOW IT IS HEREBY AGREED as follows:

1

Definitions and interpretation

1.1

In this Agreement, unless the context requires otherwise:

“Accounts” means the management accounts in the agreed form prepared as at 31
December 2007 in respect of the business of the Company other than in relation
to the transactions effected by the Company as a member of the Syndicate;

“Accounts Date” means 31 December 2007;

“Accounts Update Letter” means a letter dated on the Completion Date from the
Seller to the Buyer confirming that there have been no changes between the
Accounts Date and the Completion Date to the financial position of the Company
as shown in the Accounts or identifying any such changes;

“Agreed Intercompany Debt” means the debt owed by the Company to the Seller
which is described in Schedule 3;

“Auditors” means the auditors of the Company namely CLB Littlejohn Frazer,
Chartered Accountants, of 1 Park Place, Canary Wharf, London E14 4HJ;

“Business Day” means a day other than a Saturday or Sunday on which banks are
ordinarily open for the transaction of normal banking business in London and
Bermuda;

“Buyer’s Group” means the Buyer and each of its Subsidiaries and Holding
Companies, and any Subsidiary of any such Holding Company;

“Buyer’s Solicitors” means Norton Rose LLP, of 3 More London Riverside, London
SE1 2AQ;

“Business Transfer Agreement” means the business transfer agreement dated 25
October 2006 and made between Chaucer Syndicates Limited, Pembroke Managing
Agency Limited and Quanta U.K. Limited;

“CA 1985” means the Companies Act 1985;

“Capacity Agreement” means the Capacity Provision and Limited Tenure Agreement
dated 1 March 2007 and made between the Seller (1); the Buyer (2); the Company
(3); Pembroke (4) and Others (5);

“Capacity Agreement Release” means the deed of release dated on or about the
date hereof releasing the parties to it from their obligations under the
Capacity Agreement;

 

 

--------------------------------------------------------------------------------






2

 

 

“Chaucer-Quanta Release” means the deed of release dated on or about the date
hereof releasing the parties from their applicable obligations under the
Business Transfer Agreement, the Reporting Agreement and the Software Agreement;

“Company” means Quanta 4000 Limited, a company registered in England with
registration number 05203226);

“Company Purchase Price” means £1;

“Company Share” means the 1 issued ordinary share of £1 in the capital of the
Company;

“Completion” means completion in escrow of the sale and purchase of the Sale
Shares by the performance by the parties of their respective obligations under
clause 4;

“Completion Date” means the date of this Agreement;

“Confidential Information” means trade secrets and information equivalent to
them (including but not limited to formulae, processes, methods, knowledge and
Know-how) developed or acquired for the purposes of or held in connection with:

 

(a)

the business of the Company and the Pembroke Group, or

 

(b)

the insurance products manufactured, distributed or sold or the services
supplied by the Company or the Pembroke Group or the customers and suppliers of
the Company or the Pembroke Group;

and which are for the time being confidential to the Company or the Pembroke
Group (as the case may be), in each case to the extent within the knowledge of
the Seller, any of its Subsidiaries, the Company or the Pembroke Group on the
Completion Date and which were not acquired from the Seller or any of its
Subsidiaries;

“Disclosure Letter” means the letter of the same date as this Agreement from the
Seller to the Buyer disclosing certain matters in relation to the Warranties,
together with all documents attached to it or listed in any Schedule to it;

“Encumbrance” means any mortgage, charge, pledge, lien, option, restriction,
right of first refusal, right of pre-emption, claim, right, interest or
preference granted to any third party, or any other encumbrance (whether granted
for the purposes of security or not) or security interest of any kind (or an
agreement or commitment to create any of the same);

“Escrow Condition” has the meaning given in clause 4.1.2;

“Escrow Failure Date” has the meaning given in clause 4.1.5;

“Funds at Lloyd’s” or “FAL” each have the meaning given to the expression “funds
at Lloyd’s” in the Membership Byelaw (No. 5 of 2005);

“Guarantee” means any guarantee, indemnity, suretyship, letter of comfort or
other assurance, security or right of set-off given or undertaken by a person to
secure or support the obligations (actual or contingent) of any other person and
whether given directly or by way of counter-indemnity to any other person who
has provided a Guarantee;

“Intellectual Property Rights” means copyrights, (including, without limitation,
rights in computer software), patents, trade marks, trade names, service marks,
business names (including, without limitation, internet domain names), design
rights, database rights, semi-conductor topography rights, rights in undisclosed
or confidential information (such as Know-how, trade secrets and inventions
(whether patentable or not)), and all other intellectual property or similar
proprietary rights of whatever nature (whether registered or not and including,
without limitation, applications to register or rights to apply for
registration) which may now or in the future subsist anywhere in the world;

 

 

--------------------------------------------------------------------------------






3

 

 

“Know-how” means all information owned by the Company or any member of the
Pembroke Group or used, or required to be used, in, or in connection with, any
business of the Company or any member of the Pembroke Group, held in any form
(including that comprised in or derived from data, formulae, instructions,
marketing materials, underwriting processes, underwriting process descriptions,
reinsurance programmes and all other technical information and materials) and
relating to:

 

(a)

the marketing, sale, distribution or underwriting of insurance or reinsurance
products or the purchase of reinsurance including customer names and lists and
other details of customers, brokers, other insurance intermediaries, reinsurers,
premium income and other sales targets and statistics, market share statistics,
premium rates, market research reports and surveys and advertising or other
promotional materials;

 

(b)

future projects, business development or planning, commercial relationships and
negotiations;

 

(c)

any other aspect of the business of the Company or any member of the Pembroke
Group;

“Lloyd’s” means the Society incorporated by the Lloyd’s Act of 1871 by the name
of Lloyd’s and where the context requires shall include the Council of Lloyd’s
or any delegates through whom the Council acts;

“Lloyd’s Deposit Trust Deed” means the Lloyd’s Deposit Trust Deed (Third Party
Deposit) dated 23 December 2004 and made between the Company, Quanta 4000
Holdings and Lloyd’s;

“Losses” means all claims, damages, losses, costs (including legal and other
professional costs), outgoings and liabilities whatsoever (including any
depletion of assets or loss of relief, allowance, set-off or deduction);

“Managers” has the meaning given in the Shareholders’ Agreement;

“Pembroke” means Pembroke JV Limited (Company registration number 5935938) a
company incorporated in England and Wales whose registered office is at
Plantation Place, 30 Fenchurch Street, London EC3M 3AD;

“Pembroke Group” means Pembroke and its Subsidiaries;

“Pembroke Purchase Price” means £1;

“Pembroke Shares” means the 6,000,000 C ordinary shares of £0.01 each in the
capital of Pembroke of which the Seller is the registered holder;

“Quanta FAL” means the Company’s Funds at Lloyd’s which have been deposited at
Lloyd’s by the Seller’s Group;

“Quanta FAL Release Document” means a deed of total determination release and
substitution of existing Lloyd’s deposit provided by way of third party deposit
with a parent company covenant in agreed form to be entered into between
Lloyd’s, the Company, the Buyer and Quanta 4000 Holdings;

“Quanta U.K. Limited” means Quanta U.K. Limited (Company registration number
4906243) a company incorporated in England and Wales whose registered office is
at 21 Holborn Viaduct, London EC1A 2DY;

 

 

--------------------------------------------------------------------------------






4

 

 

“Quanta Indemnity Company” means Quanta Indemnity Company, a company
incorporated in Colorado, USA, whose registered office is 4600 S. Ulster Street,
Denver CO 80237;

“Relevant Authority” has the meaning given in clause 9.2;

“Relevant Claim” means a Warranty Claim or a claim by the Buyer under any other
provision of this Agreement, other than:

 

(a)

a claim by the Buyer arising from any Seller’s Group Company seeking to recover
from the Company the repayment of indebtedness owing to any Seller’s Group
Company of any amount exceeding the amount of the Agreed Intercompany Debt; or

 

(b)

a claim by the Buyer under clause 12;

“Replacement FAL Deeds” means (a) the deed of covenant to be entered into
between Lloyd’s and the Buyer; (b) the deed of further charge to be entered into
between Lloyd’s and the Buyer; and (c) the Lloyd’s Security and Trust Deed
(Parent Company Covenant) to be entered into between Lloyd’s, the Buyer and the
Company, each in agreed form;

“Reporting Agreement” means the US Regulatory Requirements Agreement dated 1
March 2007 and made between the Seller (1); Chaucer Syndicates Limited (2) and
Pembroke Managing Agency Limited (3);

“Sale Shares” means the 1 ordinary share of £1 in the capital of the Company,
making up the entire allotted and issued share capital of the Company, and the
6,000,000 C ordinary shares of one pence each in the capital of Pembroke;

“Seller’s Group” means the Seller and any person which is from time to time a
subsidiary undertaking of the Seller, a parent undertaking of the Seller and any
other subsidiary undertaking of such parent undertaking (other than the Company)
and “Seller’s Group Company” means any of them;

“Seller’s Solicitors” means Lovells LLP, of Atlantic House, Holborn Viaduct,
London EC1A 2FG;

“Shareholders’ Agreement” means the Investment and Shareholders’ Agreement
relating to Pembroke dated 25 October 2006 and made between Pembroke (1); Mark
Wheeler and Others (2); the Buyer (3); and the Seller (4);

“Shareholders’ Release Agreement” means the deed of release dated on or about
the date hereof releasing the parties to it from their applicable obligations
under the Shareholders’ Agreement;

“Software Agreement” means the Software Licence and Maintenance Agreement dated
1 March 2007 and made between Chaucer Syndicates Limited (1); Pembroke Managing
Agency Limited (2) and the Seller (3);

“Subsidiary” and “Holding Company” have the meanings given to them by sections
736 and 736A CA 1985;

“Syndicate” means Syndicate 4000 at Lloyd’s, managed by Pembroke Managing Agency
Limited;

“Target Group” means the Company and the Pembroke Group;

“Target Group Company” means any member of the Target Group;

 

 

--------------------------------------------------------------------------------






5

 

 

“Taxation” means:

 

(a)

all forms of tax, levy, duty, charge, impost, withholding or other amount
whenever created or imposed and whether of the United Kingdom or elsewhere
payable to or imposed by any Taxation Authority; and

 

(b)

all charges, interest, penalties and fines incidental or relating to any
Taxation falling within paragraph (a) above or which arise as a result of the
failure to pay any Taxation on the due date or to comply with any obligation
relating to Taxation;

“Taxation Authority” means HM Revenue and Customs or any other revenue, customs,
fiscal, governmental, statutory, state, provincial, local governmental or
municipal authority, body or person, whether of the United Kingdom or elsewhere,
which is competent to impose a liability for or to collect Taxation;

“Transaction Document” means this Agreement, the Capacity Agreement Release, the
Chaucer-Quanta Release Agreement, the Quanta FAL Release Document, the
Replacement FAL Deeds and the Shareholders’ Release Agreement;

“Warranties” means the warranties set out in Schedule 2; and

“Warranty Claim” means a claim by the Buyer under clause 6.2.

1.2

In this Agreement, unless the context requires otherwise:

1.2.1

the expressions “subsidiary undertaking” and “parent undertaking” have the
meanings given to them by the Companies Act 1985;

1.2.2

a document expressed to be in the “agreed form” means a document in a form which
has been agreed by the parties on or before the execution of this Agreement and
signed or initialled by them or on their behalf, for the purposes of
identification;

1.2.3

reference to a clause or Schedule are to a clause or a Schedule to this
Agreement. The Schedules form part of this Agreement;

1.2.4

the headings in this Agreement do not affect its interpretation;

1.2.5

words importing the singular include the plural and vice versa, words importing
a gender include every gender and references to persons include corporations,
partnerships and other unincorporated associations or bodies of persons; and

1.2.6

a reference to any statute or statutory provision (whether of the United Kingdom
or elsewhere) includes any subordinate legislation (as defined by section 21(1)
Interpretation Act 1978) made under it and any provision which it has superseded
or re-enacted (with or without modification), and any provision superseding it
or re-enacting it (with or without modification), before or on the date of this
Agreement, or after the date of this Agreement except to the extent that the
liability of any party is thereby increased or extended.

2

Agreement to sell the Sale Shares

2.1

The Seller shall sell to the Buyer, and the Buyer shall buy from the Seller, the
Pembroke Shares with full title guarantee and free from all Encumbrances.

2.2

Quanta 4000 Holdings shall sell to the Buyer, and the Buyer shall buy from
Quanta 4000 Holdings, the Company Share with full title guarantee and free from
all Encumbrances.

2.3

Title to and beneficial ownership of the Sale Shares shall pass following
satisfaction of the Escrow Condition, together with all associated rights and
benefits attaching or accruing to them on or after Completion.

 

 

--------------------------------------------------------------------------------






6

 

 

2.4

The Seller and Quanta 4000 Holdings irrevocably waive any rights of pre-emption
conferred on either of them by the Articles of Association of the Company and/or
Pembroke, the Shareholders’ Agreement or otherwise over any of the Sale Shares.

2.5

The Buyer shall not be obliged to complete the purchase of any of the Sale
Shares unless the purchase of all the Sale Shares is completed simultaneously
(save where a breach by the Buyer of its obligations under this Agreement causes
the purchase of the Sale Shares to not be completed).

3

Consideration

3.1

The consideration for the sale of:

3.1.1

the Company Share shall be the payment on Completion by the Buyer to Quanta 4000
Holdings of the Company Purchase Price in cash; and

3.1.2

the Pembroke Shares shall be the payment on Completion by the Buyer to the
Seller of the Pembroke Purchase Price in cash.

4

Completion

4.1.1

Completion shall take place on the date of this Agreement in escrow at the
offices of the Seller’s Solicitors or at such other place as the parties may
agree when the parties shall comply with all (but not part only unless the
parties so agree) of their respective obligations as set out in this clause 4.

4.1.2

The sole condition of escrow (“Escrow Condition”) shall be the release to Quanta
4000 Holdings by Lloyd’s of the cash and assets which immediately prior to the
Completion Date comprise the Company’s FAL.

4.1.3

Pending satisfaction of the Escrow Condition any documents delivered by or on
behalf of the Seller or the Buyer pursuant to clause 4 shall not come into
effect or be treated as having been delivered and any document which is
expressed to be a deed shall not be treated as having been delivered and all
such documents shall be held by the Buyer’s Solicitors or the Seller’s
Solicitors, as the case may be, subject to the terms of this Agreement.

4.1.4

Upon satisfaction of the Escrow Condition, all documents delivered by the Buyer
or the Seller pursuant to this clause 4 and the amount paid by the Buyer
pursuant to clause 4.7 shall be released from escrow and such documents shall be
dated and, in the case of documents delivered by the Seller, delivered to the
Buyer’s Solicitors by the Seller’s Solicitors.

4.1.5

If the Escrow Condition is not satisfied on or before 6pm on the tenth Business
Day after Completion (or such later date as the parties may agree in writing)
(the “Escrow Failure Date”) all of the documents and certificates which are the
subject of the escrow shall have no force or effect and the documents and
certificates delivered by the Seller shall be returned promptly to the Seller
and the documents and certificates delivered by the Buyer and the amount paid by
the Buyer pursuant to clause 4.7 shall be returned promptly to the Buyer.

4.2

Upon Completion the Buyer shall pay to the Seller’s Solicitors, to be held in
escrow for payment to the Seller and Quanta Indemnity Company, in the amounts
set out in Schedule 4, if and only if the Escrow Condition is satisfied by the
Escrow Failure Date and otherwise to be returned to the Buyer, an amount equal
to the Agreed Intercompany Debt.

4.3

Upon Completion the Seller shall deliver to the Seller’s Solicitors, to be held
in escrow for delivery to the Buyer if and only if the Escrow Condition is
satisfied by the Escrow Failure Date and otherwise to be returned to the Seller,
the following documents:

4.3.1

transfers in respect of the Sale Shares duly executed and completed in favour of
the Buyer (or as it may direct);

 

 

--------------------------------------------------------------------------------






7

 

 

4.3.2

the certificates for the Sale Shares and the duly executed powers of attorney or
other authorities under which any of the transfers have been executed; and

4.3.3

(as agents for the Company) all the Company’s statutory and minute books
(written up to the Business Day immediately preceding Completion) and its common
seal (if any), certificate of incorporation, any certificate or certificates of
incorporation on change of name and other documents and records including copies
of its Memorandum and Articles of Association.

4.4

Upon Completion the Seller shall deliver to the Buyer’s Solicitors, to be held
in escrow for delivery to the Buyer if and only if the Escrow Condition is
satisfied by the Escrow Failure Date and otherwise to be returned to the Seller:

 

(a)

certified copies of the minutes recording the resolution of the Board of
Directors of (i) the Seller authorising the sale of the Pembroke Shares and the
execution of the transfer in respect of them, and (ii) Quanta 4000 Holdings,
authorising the sale of the Company Share and the execution of the transfers in
respect of them;

 

(b)

the Disclosure Letter executed by the Seller;

 

(c)

the Chaucer-Quanta Release Agreement executed by the Seller and Quanta U.K.
Limited;

 

(d)

the Shareholders’ Release Agreement executed by the Seller;

 

(e)

the Capacity Agreement Release executed by the Seller and the Company;

 

(f)

the Accounts;

 

(g)

the Accounts Update Letter;

 

(h)

certified copies of:

 

(i)

the resolutions of the directors of the Seller and each other relevant Seller’s
Group Company authorising its execution of this Agreement and each other Share
Purchase Document (including, in the case of Quanta 4000 Holdings) authorising
the transfer of the Company Share in connection with this Agreement;

 

(ii)

the resolution of the shareholder of the Company resolving to make the
appointments referred to in clause 4.5(b); and

 

(iii)

the appointments made by the shareholder of the Company referred to in clause
4.5(b); and

 

(i)

a deed of acknowledgment and waiver from the Seller and Quanta Indemnity Company
in a form reasonably satisfactory to the Buyer confirming that the Agreed
Intercompany Debt has been discharged (or will be discharged following the
release from escrow of the amount paid to the Seller’s Solicitors in accordance
with clause 4.2).

4.5

Upon the Escrow Condition being satisfied by the Escrow Failure Date, and
subject only to the Escrow Condition being satisfied by the Escrow Failure Date,
the Seller shall:

 

(a)

cause the transfers mentioned in clause 4.3.1 to be resolved to be registered
(subject only to their being duly stamped) in the register of members of the
Company;

 

(b)

cause Ewen Gilmour, Ken Curtis and Martin Williams to be validly appointed as
additional directors and David Turner to be validly appointed as secretary of
the Company;

 

 

--------------------------------------------------------------------------------






8

 

 

 

(c)

on such appointments being made, cause Jonathan Dodd, Richard Harris, Peter
Johnson, James Ritchie and Mark Wheeler to cease to be directors and Sisec
Limited to cease to be secretary of the Company, and deliver to the Buyer
letters (executed as deeds) from all such persons so resigning acknowledging
that they have no claim outstanding for compensation for loss of office or
otherwise howsoever arising, including redundancy and unfair dismissal; and

 

(d)

procure that the Company resolve to change its name to Pembroke 4000 Limited.

4.6

Upon Completion the Buyer shall deliver to the Seller’s Solicitors, to be held
in escrow for delivery to the Seller if and only if the Escrow Condition is
satisfied by the Escrow Failure Date and otherwise to be returned to the Buyer:

 

(a)

the Chaucer-Quanta Release Agreement executed by the Buyer, Chaucer Syndicates
Limited, Pembroke and Pembroke Managing Agency Limited;

 

(b)

the Shareholders’ Release Agreement executed by Pembroke, Mark Wheeler, Tim
Glover, Christopher D Brown, David White, Gillian Barnes and the Buyer;

 

(c)

the Capacity Agreement Release executed by Pembroke, Mark Wheeler, Tim Glover,
Christopher D Brown, David White, Gillian Barnes and the Buyer;

 

(d)

written confirmation from Lloyd’s (which has not been withdrawn) in terms
acceptable to the Seller (acting reasonably) that it has no objection to the
Buyer acquiring control over the Company pursuant to this Agreement; and

 

(e)

a certified copy of the resolutions of the directors of the Buyer and each other
relevant Buyer’s Group Company authorising its execution of this Agreement and
each other Transaction Document.

4.7

Upon Completion the Buyer shall pay to the Seller’s Solicitors, to be held in
escrow for payment to the Seller if and only if the Escrow Condition is
satisfied by the Escrow Failure Date and otherwise to be returned to the Buyer,
the sum of £2, being the Company Purchase Price and the Pembroke Purchase Price.

4.8

Upon satisfaction of the Escrow Condition by the Escrow Failure Date, the
parties shall join in procuring that:

 

(a)

all bank mandates in force for the Company shall be altered (in such manner as
the Buyer shall require) to reflect the resignations and appointments referred
to above; and

 

(b)

the registered office of the Company shall be changed to Plantation House,
30 Fenchurch Street, London EC3M 3AD.

4.9

Neither party is obliged to complete the sale and purchase of the Sale Shares
unless the other party complies with all its obligations in clauses 4.2 to 4.7.

4.10

If a party fails to comply with any of its obligations in clauses 4.2 to 4.7,
the other party may, by notice in writing to the first party:

 

(a)

elect to proceed to Completion so far as reasonably practicable and set another
date on which the first party must comply with those obligations which it has
failed to comply with on the Completion Date; or

 

(b)

postpone Completion to a Business Day not more than 5 Business Days after the
Completion Date; or

 

(c)

terminate this Agreement by giving notice of termination in writing to the first
party with immediate effect.

 

 

--------------------------------------------------------------------------------






9

 

 

4.11

If a party postpones Completion to another date in accordance with clause
4.10(b), the provisions of this Agreement apply as if that other date is the
Completion Date and references to the Completion Date will be construed as if
they were references to that other date.

5

Conditions during escrow period

5.1

In the period from the date of this Agreement to the earlier of the date on
which the Escrow Condition is satisfied or the Escrow Failure Date:

5.1.1

the Seller shall procure that the Company shall not carry on any business other
than business as a corporate member of Lloyd’s and anything that is incidental
thereto that it is permitted by Lloyd’s; and

5.1.2

the Buyer and the Seller shall each execute (or procure that the relevant
members of their Groups shall execute) the Quanta FAL Release Document and the
Replacement FAL Deeds (as applicable) and the Buyer shall procure that FAL in an
amount equal to the Company’s FAL immediately prior to the Completion Date (but
not exceeding £59.0m) is deposited with Lloyd’s.

6

The Warranties

6.1

The Buyer warrants to the Seller (for itself and as trustee for its successors
in title) that as at the date of this Agreement and immediately prior to
Completion by reference to the facts and circumstances then existing:

6.1.1

it is duly incorporated and validly existing;

6.1.2

it has power to enter into and perform its obligations under this Agreement, and
the other documents which are to be executed by the Buyer pursuant to this
Agreement (the “Buyer’s Completion Documents”) which will when executed
constitute binding obligations on it in accordance with their respective terms;

6.1.3

it has taken all necessary corporate action to authorise the execution, delivery
and performance of the Buyer’s Completion Documents, each of which have been
duly executed by it; and

6.1.4

the execution, delivery and performance of the terms of the Buyer’s Completion
Documents by it will not:

 

(a)

result in a breach of its Memorandum and Articles of Association;

 

(b)

result in a breach of any loan stock, bond, debenture (or other deed, mortgage,
contract, undertaking or instrument of a similar nature for the raising of
finances) to which it is a party;

 

(c)

result in a breach of any agreement to which the Buyer is a party;

 

(d)

result in a breach of any lien, lease, order, judgment, award, injunction,
decree, ordinance or regulation or any other restriction of any kind or
character or by which the Buyer is bound; or

 

(e)

require the Buyer to obtain any consent or approval or, or give any notice to or
make any registration with, any governmental or other authority which has not
been obtained or made at the date hereof both on an unconditional basis and on a
basis which cannot be revoked (save pursuant to any legal or regulatory
entitlement to revoke the same other than by reason of any misrepresentations or
misstatements),

and the Buyer warrants in the same terms in respect of each company in the
Buyer’s Group which is to execute any document pursuant to this Agreement.

 

 

--------------------------------------------------------------------------------






10

 

 

6.2

The Seller:

6.2.1

warrants to the Buyer (for itself and as trustee for its successors in title) as
at the date of this Agreement and immediately prior to Completion by reference
to the facts and circumstances then existing that each of the Warranties is true
and accurate, save in respect of anything done in the operation of the
Syndicate; and

6.2.2

acknowledges that acceptance by the Buyer of the Disclosure Letter and any
matter disclosed in or pursuant to the Disclosure Letter shall not be construed
as an agreement by the Buyer that any such matter constitutes a fair disclosure
in relation to any Warranty.

6.3

The Warranties are qualified:

 

(a)

to the extent, but only to the extent, of those matters fairly disclosed in the
Disclosure Letter and for this purpose “fairly disclosed” means disclosed in
sufficient detail to enable a reasonable Buyer to assess its impact on the Sale
Shares; and

 

(b)

to the extent of any matter within the actual knowledge of the Buyer.

6.4

In each Warranty, where any statement is qualified as being made “so far as the
Seller is aware” or any similar expression, it has been so qualified after due
and careful enquiries by the Seller and the Seller has used all reasonable
endeavours to ensure that all information given, referred to or reflected in
that statement is accurate.

6.5

Each of the paragraphs in Schedule 2:

6.5.1

shall be construed as a separate and independent warranty; and

6.5.2

unless expressly provided in this Agreement, shall not be limited by reference
to any other paragraph in Schedule 2 or by any other provision of this
Agreement,

and the Buyer shall have a separate claim and right of action in respect of
every breach of a Warranty.

6.6

The Warranties shall not in any respect be extinguished or affected by
Completion.

6.7

The Seller and Quanta 4000 Holdings agree with the Buyer (for themselves and as
trustee for the Company and its directors, employees, agents and advisers) to
waive any right or claim which it may have in respect of any misrepresentation
or error in, or omission from any information or opinion supplied or given by
the Company and/or any of its directors, officers or employees in the course of
negotiating this Agreement or in preparing the Disclosure Letter, and that any
such right or claim shall not constitute a defence to any claim by the Buyer
under or in relation to this Agreement.

6.8

The Buyer shall not be entitled to make a Relevant Claim after Completion if the
Buyer and/or any of its agents and/or any of its advisers and/or any of its
employees and/or any of the employees (past or present) of any member of the
Buyer’s Group who were involved in the administration of the Company had actual
knowledge of the matter giving rise to the Relevant Claim before Completion.

6.9

The provisions of Schedule 3 shall apply for the protection of the Seller.

6.10

Subject to the limits and thresholds in Schedule 3, in the event that Relevant
Claim is made under the Warranties the Seller will pay to the Buyer:

 

(a)

the full amount of any shortfall or diminution in the value of any assets of the
Company or Pembroke, as the case may be;

 

(b)

the full amount of any liability or increased or substituted liability of the
Company or Pembroke, as the case may be;

 

 

 

--------------------------------------------------------------------------------






11

 

 

 

(c)

the full amount of any benefit, gain or profit which has not accrued to the
Company or Pembroke, as the case may be; and

 

(d)

the full amount of all Losses and disbursements suffered or reasonably incurred
by the Buyer, the Company or Pembroke, as the case may be, in pursuing the
Relevant Claim,

as a result of the breach or non-fulfilment of the Warranty which is the subject
of the Relevant Claim.

6.11

For the avoidance of doubt, no warranty (save by virtue of clause 2.2) shall be
given by Quanta 4000 Holdings and, following transfer of the Company Share to
the Buyer, Quanta 4000 Holdings shall have no continuing liability or obligation
under this Agreement.

7

Dealing with and voting on the Sale Shares

7.1

The Seller and Quanta 4000 Holdings declare that, for so long as they remain the
registered holders of any of the Pembroke Share and the Company Share
(respectively) after satisfaction of the Escrow Condition they shall:

7.1.1

hold the Pembroke Shares and the Company Share (as the case may be) and the
dividends and other distributions of profits or surplus or other assets
declared, paid or made in respect of them after Completion and all rights
arising out of or in connection with them in trust for the Buyer and its
successors in title; and

7.1.2

deal with and dispose of the Pembroke Shares and the Company Share (as the case
may be) and all such dividends, distributions and rights as the Buyer or any
such successor may direct; and

7.1.3

if so requested by the Buyer or any such successor:

 

(a)

vote at all meetings which he shall be entitled to attend as the registered
holder of the Pembroke Shares and the Company Share (as the case may be) in such
manner as the Buyer or any such successor may direct; and

 

(b)

execute all instruments of proxy or other documents which the Buyer may
reasonably require and which may be necessary or desirable or convenient to
enable the Buyer or any such successor to attend and vote at any such meeting.

8

Entire Agreement

8.1

Each party agrees for itself (and as agent for each member of its Group) that:

8.1.1

this Agreement and all documents to be entered into pursuant to this Agreement
(together the “Share Purchase Documents”) supersede any prior discussions,
understanding and agreements between the parties concerning their subject matter
and the Share Purchase Documents constitute the entire and only agreement
between the parties concerning their subject matter;

8.1.2

none of the Share Purchase Documents has been entered into in reliance on any
Pre-contractual Statement which is not expressly set out in a Share Purchase
Document and each party hereby unconditionally and irrevocably waives any
claims, rights or remedies arising by virtue of any Pre-contractual Statement
not set out in a Share Purchase Document; and

8.1.3

the only rights or remedies available to any party in connection with a breach
of clause 6.1 or 6.2 of this Agreement are damages for breach of contract and,
except as otherwise provided in any of the Share Purchase Documents, no party
may terminate or rescind any of the Share Purchase Documents for breach of
contract or for negligent or innocent misrepresentation or otherwise

 

 

--------------------------------------------------------------------------------






12

 

 

provided always that this clause shall not exclude or limit any liability or
right which arises as a result of any fraudulent or dishonest act, omission or
statement.

In this clause 8, “Pre-contractual Statement” means any agreement, undertaking,
representation, warranty, promise, assurance or arrangement of any nature (which
express or implied and whether or not in written or draft form) made or given by
any person prior to the execution of this Agreement in connection with any
matters dealt with in any of the Share Purchase Documents.

9

Announcements and confidentiality

9.1

Subject to clause 9.2, no announcement, circular or communication (each an
“Announcement”) concerning the existence or content of this Agreement shall be
made by either party (or any member of its Group) without the prior written
approval of the other party (such approval not to be unreasonably withheld or
delayed).

9.2

Clause 9.1 does not apply to any Announcement if, and to the extent that, it is
required to be made by the rules of any stock exchange or any governmental,
regulatory or supervisory body or court of competent jurisdiction (“Relevant
Authority”) to which the party making the Announcement is subject, whether or
not any of the same has the force of law, provided that any Announcement shall,
so far as is practicable, be made after consultation with the other party and
after taking into account its reasonable requirements regarding the content,
timing and manner of despatch of the Announcement in question.

9.3

Subject to clause 9.4, each party shall treat as strictly confidential all
information received or obtained as a result of entering into or performing this
Agreement which relates to:

9.3.1

the subject matter and provisions of this Agreement;

9.3.2

the negotiations relating to this Agreement; or

9.3.3

the other party.

9.4

A party may disclose information which would otherwise be confidential if and to
the extent:

9.4.1

required by the law of any relevant jurisdiction;

9.4.2

required by existing contractual obligations;

9.4.3

required by any Relevant Authority to which the party making the disclosure is
subject, whether or not such requirement has the force of law;

9.4.4

required to vest the full benefit of this Agreement in either party;

9.4.5

disclosure is made to the professional advisers, auditors and bankers of either
party (other than for the purposes described in clause 9.4.6);

9.4.6

disclosure is made to a prospective purchaser of the Buyer or the Seller or of
any member of their Group or to the prospective purchaser’s advisers or agents,
as part of a related due diligence exercise, and subject to the same terms
protecting the confidentiality of information provided generally for the
purposes of such due diligence;

9.4.7

the information has come into the public domain through no fault of that party;
or

9.4.8

the other party has given prior written approval to the disclosure,

provided that any disclosure shall, so far as it practicable, be made only after
consultation with the other party.

 

 

--------------------------------------------------------------------------------






13

 

 

10

Post Completion Undertakings

10.1

The Seller, for itself and on behalf of all of the members of the Seller’s
Group:

10.1.1

acknowledges and agrees that, as at Completion, there are no Liabilities owing
to it or any Seller’s Group Company by the Company other than the Agreed
Intercompany Debt and certain other debt which will be released pursuant to
clause 10.1.2; and

10.1.2

with effect on and from the date on which the Escrow Condition is satisfied, the
Seller (for itself and on behalf of all members of the Seller’s Group) waives
any rights in respect of any Liabilities owing to it or any Seller’s Group
Company by the Company apart from the Agreed Intercompany Debt; and

10.1.3

with effect on and from the date on which the Escrow Condition is satisfied, the
Seller (for itself and each member of the Seller’s Group) unconditionally and
irrevocably releases and discharges all members of the Buyer’s Group and all
members of the Pembroke Group and all of their respective directors, officers
and employees from any and all Liabilities other than any Liabilities under, or
which are preserved by, any Transaction Document.

For the purpose of this clause, “Liabilities” shall mean all obligations,
indebtedness or liabilities of any nature whatsoever including (without
limitation) actual or contingent liabilities and unquantified or disputed
liabilities and whether arising in contract, tort or otherwise.

10.2

The Seller undertakes to the Buyer (for itself and as trustee for Pembroke and
the Company) that it shall not, and that it shall procure that no member of the
Seller’s Group will, directly or indirectly, alone or with, through or as any
manager, adviser, consultant, partner, employee or agent for any person:

 

(a)

for a period of one year from Completion, solicit or entice away or endeavour to
solicit or entice away from the Company or the Pembroke Group any director or
underwriter or other person employed or otherwise engaged by the Company or any
member of the Pembroke Group on the Completion Date, whether or not that person
would commit any breach of their contract of employment by reason of leaving the
service of the Company;

 

(b)

for a period of three years from Completion, conduct any insurance or
reinsurance business or be associated with any person, firm or company which is
conducting insurance or reinsurance business using the name “Pembroke” or any
name which is intended or likely to be confused with any such name;

 

(c)

in the course of carrying on any trade or business, claim, represent or
otherwise indicate any current association with the Company or Pembroke; or

 

(d)

for a period of three years from Completion, but subject to each of the same
qualifications and the proviso as are set out in clause9.4 (other than clauses
9.4.2 and 9.4.6), divulge any of the Confidential Information to any third
party.

10.3

The Seller agrees with the Buyer (for itself and as trustee for Pembroke and the
Company) that the restrictions in clause 10.2 are reasonable and necessary for
the protection of the value of the Sale Shares, the Company and Pembroke and
that having regard to that fact those covenants do not work harshly on it.

10.4

The Seller acknowledges that it has had the opportunity to take independent
advice on the restrictions in clause 10.2. While those restrictions are
considered by the parties to be reasonable in all the circumstances, it is
agreed that if any of those restrictions, by themselves or taken together, are
adjudged to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Buyer but would be adjudged
reasonable if part or parts of their wording were deleted or amended or
qualified then the relevant restriction or restrictions shall apply with such
modification or modifications as may be necessary to make it or them valid and
effective.

 

 

--------------------------------------------------------------------------------






14

 

 

10.5

The Buyer undertakes to the Seller that at no time after Completion will it or
any member of the Buyer’s Group include in its registered name or any trading
name the word “Quanta” or any name which in the reasonable opinion of the Seller
is capable of being confused with the word “Quanta”, save that nothing in this
clause shall restrict the Buyer’s Group from referring to the word “Quanta” in
returns to Lloyd’s after Completion, in the statutory accounts of the Buyer’s
Group after Completion and in order to deal with the administration of any
insurance business written before the Completion Date and in all cases, such
reference to the word “Quanta” to be limited to describing the Company’s former
name. 

10.6

The Buyer acknowledges that it has no existing claims against any officer or
employee of the Seller, the Company or Pembroke and hereby waives any such
claim.

10.7

Each party, for itself and on behalf of all of the members of its Group, shall
do or procure to be done all such further acts and things, and execute or
procure the execution of all such other documents, as the other party may from
time to time require for the purpose of giving it the full benefit of the
provisions to this clause.

11

Waivers and releases

11.1

The rights and remedies of each party to this Agreement are, except where
expressly stated to the contrary, without prejudice to any other rights and
remedies available to it. No neglect, delay or indulgence by any party in
enforcing any provision of this Agreement shall be construed as a waiver and no
single or partial exercise of any rights or remedy of any party under this
Agreement shall affect or restrict the further exercise or enforcement of any
such right or remedy.

11.2

The liability of any party to this Agreement may in whole or in part be
released, compounded or compromised; and, if the other party shall give time or
indulgence to the person under such liability, this shall in no way prejudice or
affect that party’s rights against any other person under the same or similar
liability.

12

Tax overpayment

12.1

If and on any occasion when the Buyer, the Syndicate or the Company receives
written confirmation (directly or indirectly) from the United States of America
Internal Revenue Service that the Company will not be able to recover all or any
part of the amount paid on 14 December 2007 by the Syndicate on the Company’s
behalf representing what was thought to be the Company’s share of the Taxation
payable in respect of US branch business for the 2006 tax year, and that it will
not be possible for such amount to be recovered by way of reduction of or
deduction from future amounts of tax which would otherwise be payable, then the
Buyer shall provide a copy of such written confirmation to the Seller and the
Seller shall, within 10 business days of such notification, pay an amount equal
to the lesser of (a) fifty per cent. (50%) of the amount stated in such written
confirmation to be irrecoverable; and (b) US$600,000. The Seller’s liability
under this clause 12 shall not exceed an aggregate of US$600,000.

12.2

If, notwithstanding the written confirmation provided by the Buyer under clause
12.1, any part of the amount which was stated in the written confirmation to be
irrecoverable is subsequently recovered by the Company, the Syndicate, the Buyer
or any member of the Buyer’s Group, whether directly or indirectly, by way of
reduction of or deduction from future amounts of tax which would otherwise be
payable by the Company, the Syndicate, the Buyer or any member of the Buyer’s
Group or otherwise, the Buyer shall promptly notify the Seller thereof and shall
repay to the Seller the lesser of (a) fifty per cent. (50%) of the amount so
recovered; and (b) the amount paid by the Seller to the Buyer under clause 12.1.
In addition, if the amount so recovered includes any interest over and above the
principal amount which was stated to be irrecoverable then the Buyer shall pay
fifty per cent. (50%) of the interest received to the Seller.

 

 

--------------------------------------------------------------------------------






15

 

 

13

Miscellaneous

13.1

No purported alteration of this Agreement shall be effective unless it is in
writing, refers to this Agreement and is duly executed by each party to this
Agreement.

13.2

This Agreement may be executed in any number of counterparts, and each of the
executed counterparts, when duly exchanged or delivered, shall be deemed to be
an original, but, taken together, they shall constitute one instrument.

13.3

Each of the parties shall be responsible for its respective legal and other
costs incurred in relation to the negotiation, preparation and completion of
this Agreement, and all ancillary documents. The Buyer shall pay the stamp duty
payable on this Agreement and the instrument of transfer of the Sale Shares.

13.4

Each of the parties agrees to bear 50% of the legal costs reasonably incurred by
the Managers in connection with negotiation, preparation and completion of this
Agreement and all ancillary documents required to be entered into by the
Managers in relation to this Agreement provided that neither party shall be
required to bear more than £5,000 pursuant to this clause 13.4.

13.5

Employees, officers and directors are intended to be able to enforce their
rights under clause 6.7, but otherwise a person who is not a party to this
Agreement has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce any of its terms.

13.6

If a party fails to pay an amount required to be paid under this Agreement when
it is due (a “Due Amount”), that party must pay interest on the Due Amount from
and including the due date for payment up to and including the date of actual
payment at the rate per year of 2% above the base lending rate from time to time
of Barclays Bank plc, London. This rate applies to any period after a judgement
as well as before a judgement. Interest accrues on a daily basis.

13.7

Each obligation under this Agreement which has not been fully performed by
Completion remains in force after Completion.

14

Invalidity

If a provision of this Agreement is found to be illegal, invalid or
unenforceable, then to the extent it is illegal, invalid or unenforceable, that
provision will be given no effect and will be treated as though it were not
included in this Agreement, but the validity or enforceability of the remaining
provisions of this Agreement will not be affected.

15

Notices

15.1

A notice or other communication given under or in connection with this Agreement
(a “Notice”) shall be:

15.1.1

in writing;

15.1.2

in the English language; and

15.1.3

sent by the Permitted Method to the Notified Address.

15.2

The Permitted Method means any of the methods set out in the first column below,
the second column setting out the date on which a Notice given by such Permitted
Method shall be deemed to be given provided the Notice is properly addressed and
sent in full to the Notified Address:

 

 

--------------------------------------------------------------------------------






16

 

 

(1)
Permitted Method

 

(2)
Date on which Notice deemed given

Personal delivery

 

When left at the Notified Address

Fax transmission

 

On completion of transmission

15.3

The Notified Addresses of each of the parties is as set out below:

 

Name of Party

 

Address

 

Fax
number

 

Marked for the
attention of:

Seller

 

22 Church Street, Penthouse,
Hamilton, Bermuda

with a copy by e-mail to:

mgbannerman@quantaholdings.com

 

 

 

Martha Bannerman

Buyer

 

Plantation Place
30 Fenchurch Street
London
EC3M 3AD

 

+44 (0) 207 105 8300

 

David Turner

or such other Notified Address as any of the parties may, by written notice to
the other parties, substitute for their Notified Address set out above.

16

Assignment

16.1

The benefit of this Agreement (including the Warranties) shall not be assignable
without the consent of the other party.

17

Governing Law and Submission to Jurisdiction

17.1

This Agreement shall be governed by and construed in accordance with the laws of
England and Wales.

17.2

The parties irrevocably agree that the courts of England and Wales are to have
exclusive jurisdiction to settle any disputes which may arise out of or in
connection with this Agreement. The parties hereby irrevocably submit to the
jurisdiction of such courts and waive any objection on the ground of venue or on
the ground that the proceedings have been brought in an inconvenient forum
provided that this clause shall be without prejudice to the right to bring
proceedings in any other jurisdiction for the purpose of enforcement or
execution of any judgement or other settlement in any other courts.

17.3

The Seller hereby appoints and authorises Sisec Limited of 21 Holborn Viaduct,
London EC1A 2DY (or such other person, being a company resident in England or
Wales, as it may by notice to the Buyer substitute) to accept service of all
legal proceedings arising out of or in connection with this Agreement and
service on Sisec Limited (or such substitute) shall be deemed to be service on
the Seller.

IN WITNESS of which this Agreement has been entered into on the date first above
written.

 

 

--------------------------------------------------------------------------------






17

 

 

Schedule 1

Information about the Company

 

Date and place of incorporation

 

11 August 2004, England and Wales

Registered number

 

05203226

Registered office

 

21 Holborn Viaduct, London EC1A 2DY

Authorised share capital

 

£1 divided into one ordinary share of £1 each

Issued share capital

 

1 ordinary share fully paid

Directors

 

Jonathan Dodd, Richard Harris, Peter Johnson,
James Ritchie and Mark Wheeler

Secretary

 

Sisec Limited

Auditors

 

CLB Littlejohn Frazer

Accounting reference date

 

31 December

 

 

--------------------------------------------------------------------------------






18

 

 

Schedule 2

The Warranties

1

Share capital and Constitution of the Company

1.1

Due incorporation

The Company is properly incorporated and validly existing under English law.

1.2

Share capital

The Company Share:

1.2.1

comprises the whole of the allotted and issued share capital of the Company;

1.2.2

has been properly allotted and issued; and

1.2.3

is fully paid or is credited as fully paid.

1.3

Seller’s right to sell Company Share

The Seller is the sole legal and beneficial owner of Quanta Reinsurance Ltd.
Quanta Reinsurance Ltd is the sole legal and beneficial owner of Quanta 4000
Holdings. Quanta 4000 Holdings is the sole legal and beneficial owner of the
Company Share and has the right to transfer the full legal and beneficial
interest in the Company Share to the Buyer without the consent of a third
person.

1.4

No Encumbrance over Company Share

The Company Share is not affected by any Encumbrance and there are no
arrangements or obligations that could result in the creation of an Encumbrance
affecting the Company Share.

1.5

No other right over share capital

1.5.1

No person has:

 

(a)

the right (whether exercisable now or in the future and whether actual or
contingent) to require the allotment, issue, transfer, conversion or redemption
of any share or loan capital of the Company or of any other securities giving
rise to a right over the share capital of the Company.

 

(b)

any other right relating to any of the shares in the capital of the Company, or
relating to any of the rights attaching to those shares,

1.5.2

The Seller’s Group is not party to any arrangement or obligation to create any
right of the kind mentioned in paragraph 1.5.1.

1.6

Constitutional documents

The copy of the constitutional documents of the Company that is annexed to the
Disclosure Letter is up to date, accurate, true and complete.

 

 

--------------------------------------------------------------------------------






19

 

 

1.7

No other interests

1.7.1

The Company has (other than through its share of any of the Syndicate’s
investments):

 

(a)

no interest in the shares, debentures or quotas of, or other investment in, any
body corporate;

 

(b)

no interest in any partnership, joint venture, consortium or other
unincorporated association or arrangement for sharing profit; or

 

(c)

no branch, agency, place of business or permanent establishment outside the
United Kingdom (“overseas branch”) or substantial assets outside the United
Kingdom

and the Company does not have any outstanding obligation or right to acquire any
such interest or overseas branch or in respect of any such interest or overseas
branch formerly owned by it or agreed to be acquired by it.

1.7.2

There is no shadow director of the Company.

2

Pembroke Shares

2.1

Seller’s right to sell Pembroke Shares

The Seller is the sole legal and beneficial owner of the Pembroke Shares and
save as provided in the Shareholders’ Agreement has the right to transfer the
full legal and beneficial interest in the Pembroke Shares to the Buyer without
the consent of a third person.

2.2

No Encumbrance over Pembroke Shares

The Pembroke Shares are not affected by any Encumbrance and there are no
arrangements or obligations that could result in the creation of an Encumbrance
affecting the Pembroke Shares.

2.3

No other right over share capital

2.3.1

No person has the right (whether exercisable now or in the future and whether
actual or contingent) to require the allotment, issue, transfer, conversion or
redemption of or any option or other agreement giving rise to a right over the
Pembroke Shares.

2.3.2

The Seller’s Group is not party to any arrangement or obligation to create any
right of the kind mentioned in paragraph 2.3.1.

3

Capacity, due execution etc.

3.1

The Seller and Quanta 4000 Holdings:

3.1.1

are duly incorporated and validly existing under the laws of Bermuda;

3.1.2

have the power to enter into and perform its obligations under this Agreement,
and the other documents which are to be executed by them pursuant to this
Agreement (the “Seller’s Completion Documents”) which will when executed
constitute legal, valid and binding obligations of the Seller and Quanta 4000
Holdings enforceable in accordance with their respective terms; and

3.1.3

have taken all necessary corporate action to authorise the execution, delivery
and performance of the Seller’s Completion Documents, each of which have been
duly executed by them.

3.2

The execution, delivery and performance of the terms of the Seller’s Completion
Documents by the Seller and Quanta 4000 Holdings will not:

3.2.1

result in a breach of the constitutional documents of the Seller or Quanta 4000
Holdings;

 

 

--------------------------------------------------------------------------------






20

 

 

3.2.2

result in a breach of any loan stock, bond, debenture (or other deed, mortgage,
contract, undertaking or instrument of a similar nature for the raising of
finances) to which either of them is a party;

3.2.3

result in a breach of any agreement to which either of them is a party;

3.2.4

result in a breach of any lien, lease, order, judgment, award, injunction,
decree, ordinance or regulation or any other restriction of any kind or
character or by which either of them is bound; or

3.2.5

require either of them to obtain any consent or approval of, or give any notice
to or make any registration with, any governmental or other authority which has
not been obtained or made at the date hereof both on an unconditional basis and
on a basis which cannot be revoked (save pursuant to any legal or regulatory
entitlement to revoke the same other than by reason of any misrepresentations or
misstatements),

and the Seller warrants in the same terms in respect of each company in the
Seller’s Group which is to execute any document pursuant to this Agreement.

4

Compliance with legal requirements

4.1

All legal and procedural requirements and other formalities in relation to the
Company have been complied with and all registers and minute books required by
law to be kept by the Company have been properly written up and contain an
accurate and complete record of the matters which should be recorded in them,
and the Company has not received any application or request for rectification of
its statutory registers or any notice or allegation that any of them is
incorrect.

4.2

The Company has at all times conducted its business in all respects in
accordance with all applicable laws and regulations of the United Kingdom in
circumstances where a failure to do so would have a material adverse effect on
the Company and the Company does not have any liability for any unlawful act
committed by any other person.

4.3

The Company has not been notified that any investigation or enquiry in respect
of its affairs is being or has been conducted by any governmental, regulatory or
other body (including for the avoidance of doubt, Lloyd’s) and so far as the
Seller is aware there are no circumstances likely to give rise to any such
investigation or enquiry.

5

Net Assets

5.1

The net assets of the Company (being the amount standing the debit of the
capital and revenue reserves and profit and loss account of the Company, other
than in respect of the Company’s participation on Syndicate 4000) as at the
Completion Date are minus £1,317,493. For the avoidance of doubt this warranty
5.1 is not qualified by the Accounts Update Letter.

6

Accounts

6.1

Subject to any matter disclosed in the Accounts Update Letter, the Accounts make
full provision for all established liabilities or make proper provision for all
deferred or contingent liabilities, in each case, other than in respect of the
Company’s participation on Syndicate 4000.

7

Transaction since the Accounts Date

7.1

Since the Accounts Date:

7.2

no resolution of the Company in general meeting has been passed other than to
approve the Accounts or the appointment of the Company’s auditors or to satisfy
the obligations of the Seller under this Agreement;

7.3

no change in the accounting reference period of the Company has been made; and

 

 

--------------------------------------------------------------------------------






21

 

 

7.4

no dividend has been declared or paid by the Company and no distribution of
capital made in respect of any share capital and no loan or loan capital has
been repaid in whole or in part.

8

Contracts and Liabilities

8.1

To the best of the Seller’s knowledge and belief, there is no contract,
agreement (including, without limitation, any Guarantee, indemnity or any bond
or comfort letter), understanding or other arrangement to which the Company is a
party which has not been disclosed to the Buyer other than any contract,
agreement, understanding or arrangement:

 

(a)

specified in the Disclosure Letter; or

 

(b)

entered into by or on behalf of the Company in respect of the business of the
Syndicate or in connection with the Company’s membership of Lloyd’s.

8.2

The Seller has supplied to the Buyer complete, up to date and accurate copies of
all contracts, agreements and arrangements specified in the Disclosure Letter.

8.3

The Company has no liabilities (actual or contingent) which would be likely to
have a material adverse effect on the Accounts other than any liability:

 

(a)

included in the Accounts;

 

(b)

incurred by or on behalf of the Company in respect of the business of the
Syndicate or in connection with the Company’s membership of Lloyd’s; or

 

(c)

described in the Disclosure Letter.

8.4

Other than pursuant to the forms of attorney prescribed by Lloyd’s in respect of
the business underwritten by the Company at Lloyd’s pursuant to its
participation on the Syndicate for the 2004 to 2008 years of account, the
Company has not given any power of attorney or other authority (express, implied
or ostensible) which is still outstanding or effective to any person to enter
into any contract or commitment on its behalf.

9

Interests in land

The Company has no, and has never had, any interest in any freehold or leasehold
property in any part of the world.

10

Employees

The Company does not have, nor has it ever had, any employees or consultants.

11

Insurance

Save in respect of its business as a member of the Syndicate, the Company is not
required by law to maintain any insurances and does not maintain any insurances
(other than insurances that are maintained on its behalf by the Seller’s Group)
and has no liability to insurers (in respect of unpaid premium or otherwise).

12

Intellectual Property

12.1

No Intellectual Property Rights are vested in the Company (other than the right
to trade under its corporate name).

12.2

The Company has not infringed and is not infringing the Intellectual Property
Rights of any other person.

 

 

--------------------------------------------------------------------------------






22

 

 

13

Information Technology

13.1

Save in respect of its business as a member of the Syndicate or otherwise as a
member of Lloyd’s, the Company does not own Information Technology and does not
use any Information Technology that belongs to any other person or in which any
other person has a right or interest.

14

Connected party transactions

14.1

There are no agreements or arrangements between the Company and any member of
the Seller’s Group for the supply of any goods or services or the use by one
company of the property, rights or assets of the other.

14.2

There is not, and has not been during the five years before the date of this
Agreement, any agreement, arrangement, loan, quasi-loan or undertaking to which
the Company is a party and in which any Seller or any other person beneficially
interested in the share capital of that company at that time or (except for
service agreements) any director of that company or any person associated with
any of them within the meaning of section 435 Insolvency Act 1986 is or has been
interested.

14.3

The Company has not been party to any transaction falling within section 320
Companies Act 1985 or section 190 Companies Act 2006 (substantial property
transactions).

14.4

The Company has not transferred any asset to any member of the Seller’s Group,
or to any person beneficially interested in any part of the share capital of any
member of the Company, or any director of any member of the Company or any
person associated with any such director (within the meaning of section 435
Insolvency Act 1986), except at market value.

15

Litigation

Other than in respect of claims in the ordinary course of the Syndicate’s
business, the Company is not engaged in any litigation or arbitration,
administrative or criminal proceedings, whether as plaintiff, defendant or
otherwise, and no litigation or arbitration, administrative or criminal
proceedings by or against the Company is threatened or so far as the Seller is
aware expected and so far as the Seller is aware there is no fact or
circumstance likely to give rise to any such litigation or arbitration,
administrative or criminal proceedings or to any proceedings against any
director or employee (past or present) of the Company in respect of any act or
default for which the Company might be vicariously liable.

16

Bank accounts and borrowings

16.1

The Company does not have a bank account (save for its current account details
of which have been provided to the Buyer on the date of this Agreement) and the
Company has not incurred or agreed to incur any borrowing from any bank or other
lender which it has not repaid or satisfied in full.

16.2

The Company does not have any liability under any Guarantee.

17

Lloyd’s business

17.1

The Company has not conducted any business other than that of a corporate member
at Lloyd’s.

17.2

The Company has not participated on any Lloyd’s syndicate other than the
Syndicate.

17.3

All documents relating to the Company’s participation at Lloyd’s are in Lloyd’s
standard form and have not been amended in any way, save with the agreement of a
member of the Buyer’s Group or the Pembroke Group.

 

 

--------------------------------------------------------------------------------






23

 

 

17.4

The Company has not and has not agreed to sell, transfer or “drop” any of its
rights to participate on the Syndicate.

17.5

The Company does not currently have and has not previously entered into any
arrangements for the provision to it (directly or indirectly) of funds at
Lloyd’s by a third party (save as disclosed in the Disclosure Letter) and has
not entered into any reinsurance arrangements (other than its proportionate
share of reinsurances entered into by the Syndicate) with any third party.

18

Taxation

No event or circumstance has occurred in consequence of which the Company is or
may be held liable for Tax or may otherwise be held liable for or to indemnify
any Seller’s Group Company in respect of any Tax which is primarily or directly
chargeable against or attributable to any Seller’s Group Company.

 

 

--------------------------------------------------------------------------------






24

 

 

Schedule 3

Seller protection provisions

 

1

Maximum Total Liability of the Seller

The total amount of the Seller’s liability in respect of all Relevant Claims is
limited to £250,000.

2

Thresholds for Seller’s Liability

2.1

The Seller will only be liable in respect of a Relevant Claim once:

2.1.1

the total amount of all Relevant Claims exceeds £50,000 in which case the Buyer
is entitled to claim the total amount of all Relevant Claims and not only the
excess ;and

2.1.2

the amount of each such Relevant Claim exceeds £5,000;

and the Seller shall have no liability in respect of any Relevant Claim of less
than £5,000.

3

Time Limits for Relevant Claims

3.1

The Seller will only be liable in respect of a Relevant Claim if the Buyer has
served a notice on the Seller on or before the date falling one year after
Completion which sets out the nature of the Relevant Claim in reasonable detail,
including the Buyer’s then best estimate of its amount.

3.2

Any Relevant Claim, if not previously satisfied, settled, waived or withdrawn,
shall be deemed to have been withdrawn and shall become fully barred and
unenforceable unless legal proceedings in respect of it have been commenced by
being both issued and served within six months of the date on which notice of
the claim in respect of that Relevant Claim was given to the Seller in
accordance with paragraph 3.1.

3.3

In relation to the Buyer’s duty to mitigate any loss, the Buyer shall not be in
breach of such duty to the extent that any step or action was taken or omitted
to be taken or course of conduct pursued or omitted to be pursued in compliance
with any order, direction or mandatory request of Lloyd’s or the Financial
Services Authority (or, in either case, any replacement or successor regulatory
body).

4

Conduct of Relevant Claims

4.1

Upon the Buyer or any Target Group Company becoming aware of any claim, action
or demand or any other matter or circumstance which may be the subject of
Relevant Claim, the Buyer shall, subject to paragraph 4.3:

4.1.1

give notice of a claim to the Seller in accordance with paragraph 3;

4.1.2

following the giving of such notice and upon reasonable request from the Seller,
allow the Seller and its accountants and professional advisers to investigate
the matter or circumstance alleged to give rise to the Relevant Claim and
whether and to what extent any amount is payable in respect of the Relevant
Claim and for such purpose the Buyer shall (subject to being paid all reasonable
costs and expenses) give or use reasonable efforts to procure the giving of all
such information and assistance, including access to premises and personnel and
the right to examine and copy or photograph any assets, accounts, documents and
records as the Seller or its accountants or professional advisers may reasonably
request;

4.1.3

keep the Seller informed of material developments in relation to the Relevant
Claim, including by providing or procuring the provision of such information or
documents as may be reasonably necessary; and

 

 

--------------------------------------------------------------------------------






25

 

 

4.1.4

take or procure the taking of all reasonable steps to mitigate any loss suffered
by it or the Target Group Company in respect of a Relevant Claim or potential
Relevant Claim.

4.2

If the Relevant Claim in question is a result of or in connection with a claim
by or liability to a third party then, subject to paragraph 4.3:

4.2.1

the Buyer shall procure that no admission of liability shall be made by or on
behalf of the Buyer or the Target Group Company and the claim shall not be
compromised, disposed of or settled without first obtaining the Seller’s prior
written consent (such consent not to be unreasonably withheld or delayed);

4.2.2

subject to the Seller agreeing to indemnify the Buyer and each Target Group
Company against any liability, costs, damages or expenses which may be incurred,
the Buyer shall take or shall procure that the relevant Target Group Company
shall take whatever action the Seller or its representatives may reasonably
require in order to avoid, dispute, resist, mitigate, settle, compromise, defend
or appeal the third party claim (including, without limitation, making
counterclaims or other claims against third parties); and

4.2.3

at the Seller’s request, and subject to the Seller first having made payment to
the Buyer in respect of any such third party claim of any amount due from it to
the Buyer in respect thereof (having regard to any applicable limit or threshold
in this Schedule 3):

 

(a)

the Buyer shall allow the Seller to (or shall procure that the Seller may) take
sole conduct of any actions the Seller deems appropriate in connection with any
third party claim (including, without limitation, making counterclaims or other
claims against third parties) in the name of the Buyer or the Target Group
Company (as the case may be) and the Buyer shall (subject to being paid all
reasonable costs and expenses) give or cause to be given to the Seller whatever
assistance the Seller may reasonably require in avoiding, disputing, resisting,
mitigating, settling, compromising, defending or appealing any such third party
claim; provided that if at any time the Buyer reasonably considers that the
conduct of the Seller is such as may be detrimental to or inconsistent with the
good name, goodwill, reputation or image of the Buyer, the Buyer may resume full
conduct of any action of which the Seller has taken conduct under this paragraph
4.2, and the Seller shall, on notice from the Buyer that it wishes to resume
full conduct of any such action as permitted by this clause, take any step
reasonably requested by the Buyer to facilitate resumption of full conduct by
the Buyer of any such action; but

 

(b)

the Seller shall nevertheless be entitled in its sole discretion and at any time
to settle any such third party claim and shall notify the Buyer of any decision
to do so.

4.3

Nothing in this paragraph 4 shall require the Buyer to give any notice, to
provide any information or assistance, to give access to any information or
premises or personnel or to take any other step where to do so would, in the
reasonable opinion of the Buyer:

 

(a)

result in breach of any law or regulation, loss of privilege or breach of any
obligation of confidentiality; or

 

(b)

require the Buyer or any member of the Buyer’s Group to initiate, continue,
resist or defend legal proceedings in a manner that would adversely affect the
business, goodwill or reputation of any member of the Buyer’s Group.

5

General Limitations

5.1

The Seller shall not be liable for any Relevant Claim to the extent that the
Relevant Claim is wholly or partly attributable to:

 

(a)

any voluntary act, omission or transaction occurring at the request or direction
of, or with the acquiescence or consent of, the Buyer or any of its authorised
representatives before Completion or which was expressly authorised by this
Agreement: or

 

 

--------------------------------------------------------------------------------






26

 

 

 

(b)

any voluntary act, omission or transaction of the Buyer or any member of the
Buyer’s Group or any Target Group Company or any person connected with any of
them or any of their respective directors, employees or agents on or after
Completion.

6

No Double Recovery

The Seller will not be liable under a Relevant Claim to the extent that the loss
that is the subject of the Relevant Claim has already been fully recovered in
respect of another Relevant Claim.

7

Duty to Mitigate

Subject to paragraph 3.3 of this Schedule, nothing in this Schedule 3 limits the
Buyer’s common law duty to mitigate its loss.

8

Recovery from Insurers and other Third Parties

8.1

If, before the Seller pays an amount in discharge of any Relevant Claim, the
Buyer or the Target Company or any of the Target Company Subsidiaries has
recovered (whether by payment, discount, credit, relief or otherwise) from a
third party any amount in respect of any matter giving rise to the Relevant
Claim, the amount of the Relevant Claim against the Seller shall be reduced by
the amount recovered (after deduction of costs and expenses incurred in
obtaining that recovery not recovered from any third party and less any tax
related to that recovery).

8.2

If the Seller pays in full the amount payable to the Buyer in respect of a
Relevant Claim and the Buyer or a Target Group Company subsequently recovers
from a third party (including an insurer) an amount which relates to the matter
that gave rise to that Relevant Claim, the Buyer must notify the Seller and the
Buyer must pay the Seller an amount equal to the amount paid by the Seller to
the Buyer that is so recovered from the third party (after deduction of costs
and expenses incurred in obtaining that recovery not recovered from any third
party and in obtaining payment from the Seller and less any tax related to that
recovery).

 

 

--------------------------------------------------------------------------------






27

 

 

Schedule 4

Agreed Intercompany Debt

Debts totalling £193,609.68 owed by the Company to Quanta Indemnity Company in
respect of certain expenses of the Company which have been funded by Quanta
Indemnity Company.

Debts totalling £483,461.91 owed by the Company to the Seller in respect of
certain expenses of the Company which have been funded by the Seller.

Total: £677,071.59

 

QUANTA 4000 LIMITED

Intercompany Indebtedness

Analysis of balances as at 12-31-07

 

 

 

GBP

 

SOX recharges 2006

 

85,671.52

 

Audit recharges Jlco 2006

 

40,286.43

 

Audit recharges PWC 2006

 

4,507.70

 

D&O insurance recharges 2006

 

3,122.20

 

Bda accounting recharges 2006

 

38,251.72

 

Bda Risk management recharges 2006

 

11,622.33

 

2006 recharges from Quanta Indemnity

 

193,609.68

 

D&O insurance recharges

 

385,123.64

 

Bda accounting recharges

 

129,245.55

 

Recharges relating to Richard Harris costs

 

120,000.00

 

Other

 

60,386.27

 

Other

 

20,427.96

 

Bda Risk management recharges

 

65,427.26

 

Bda Executive recharges

 

64,253.14

 

Audit recharges

 

27,281.29

 

MSU Charges

 

13,075.44

 

Shared IT costs

 

7,251.44

 

SOX recharges

 

3,718.22

 

Revaluation of balances booked in USD

 

(8,418.24

)

 

 

1,264,843.56

 

Less write off (to be booked by Quanta)

 

(587,771.97

)

Total to be paid

 

677,071.59

 

Split of payment:

 

 

 

Quanta U.K. Limited

 

—

 

Quanta Indemnity Company

 

193,609.68

 

Quanta Capital Holdings Ltd

 

483,461.91

 

Quanta Reinsurance Ltd

 

—

 

 

 

677,071.59

 

 

 

--------------------------------------------------------------------------------






 

SIGNED by Jonathan J. R. Dodd

)

 

 

/s/ Jonathan J.R. Dodd

for and on behalf of

)

 

 

Jonathan J. R. Dodd

Quanta Capital Holdings Ltd

)

 

 

Authorised Signatory

 

 

SIGNED by Jonathan J. R. Dodd

)

 

 

/s/ Jonathan J.R. Dodd

for and on behalf of

)

 

 

Jonathan J. R. Dodd

Quanta 4000 Holding Company Ltd

)

 

 

Authorised Signatory

 

 

SIGNED by Ewen Gilmour

)

 

 

/s/ Ewen Gilmour

for and on behalf of

)

 

 

Ewen Gilmour

Chaucer Holdings PLC

)

 

 

Authorised Signatory

 

 

--------------------------------------------------------------------------------